Citation Nr: 0202998	
Decision Date: 04/03/02    Archive Date: 04/11/02

DOCKET NO.  00-18 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for otitis media with 
mastoiditis.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1956 to 
October 1957.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2000 RO decision which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for otitis media with mastoiditis, and 
denied a claim for service connection for hearing loss.


FINDINGS OF FACT

1.  In a July 1981 decision, the Board denied the veteran's 
claim for service connection for otitis media with 
mastoiditis.  Evidence received since the July 1981 Board 
decision is cumulative or redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

2.  The veteran's current hearing loss began years after his 
active service and was not caused by any incident of service. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim for service connection for otitis media with 
mastoiditis, and the July 1981 Board decision is final.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (2001).

2.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Army from November 
1956 to October 1957.  His service medical records indicate 
that in July 1957 he was seen a few times for ear complaints 
including bilateral earaches, and he was noted to have an 
apparent infection of his left ear.  The remainder of the 
veteran's service medical records are negative for ear 
problems and there are no references to hearing loss.  On a 
September 1957 medical history form for the service 
separation examination, the veteran denied a history of ear 
problems.  The September 1957 separation examination noted 
that the ears and eardrums were normal on clinical 
evaluation, and hearing in both ears was 15/15 (normal) by 
voice testing.

In November 1958, the veteran filed a claim for service 
connection for an ear condition.

In June 1959, the RO denied service connection for an ear 
condition.

In September 1962, the veteran submitted a claim for service 
connection for a right ear condition.  Following the 
veteran's failure to submit evidence requested by the RO to 
support his claim for service connection for a right ear 
condition, the RO informed him by letter in December 1962 
that it would take no further action on the claim.

In a February 1971 statement, Dr. Juan Jose Felix Reyes 
reported treating the veteran on various dates since service 
for different ailments (primarily for nervous and knee 
problems).  The doctor said that when the veteran came from 
the Army he had multiple complaints such as headaches, 
earaches, frequent sore throats with tonsillitis, and above 
all nervousness.

The veteran submitted additional claims for an ear condition 
in March 1971 and in June 1974.

In March 1975, the RO obtained VA medical records from 1972 
through 1975, and these show the veteran receiving treatment 
for conditions unrelated to his ears and hearing.

In May 1975, the RO again denied service connection for an 
ear condition.

An administrative form from March 1976 notes the veteran was 
then treated at a VA facility for right ear and dizziness 
complaints.

In a November 1978 statement, Dr. Reyes diagnosed the veteran 
with various conditions including chronic inflammation of the 
left mastoid and left otitis media.  The veteran gave a 
history of a left ear infection in service.

In March 1979, the veteran submitted an application to reopen 
his claim for service connection for an ear disorder.

In April 1979, the RO denied the veteran's application to 
reopen the claim for service connection otitis media and 
mastoiditis.

In an October 1979 statement, Dr. Randolfo Morales Vazquez 
indicated that since December 1978 he had treated the veteran 
for multiple orthopedic problems, and that since January 1979 
he had treated him for a variety of problems, one of which 
was complaints of earaches and suppuration of the ears.  In a 
May 1980 statement, this doctor reported that the veteran had 
a variety of problems, one of which was otitis media. 

In May 1980, the veteran testified at an RO hearing.  He said 
he was treated for an ear problem during and after service, 
and he believed his current ear condition was due to service.

In July 1981, the Board issued a decision denying the 
veteran's claim for service connection for otitis media with 
mastoiditis.  Evidence received since this Board decision is 
summarized below.

The veteran submitted several claims for service connection 
for an ear condition, and was informed by the RO of the 
evidence necessary to reopen his claim.

In September 1999, the veteran filed his current application 
to reopen his claim for service connection for otitis media 
with mastoiditis, and he also claimed service connection for 
hearing loss.

VA outpatient records from 1999 refer to conditions not 
involving the ears and hearing loss.

In March 2000, the RO found that new and material evidence 
had not been submitted to reopen the claim for service 
connection for otitis media with mastoiditis, and also denied 
the claim for service connection for hearing impairment.

A November 2000 private medical report refers to psychiatric 
problems.  

Additional VA medical records from 1999 to 2001 primarily 
refer to conditions not involving the ears and hearing loss.  
August 2001 records note that the veteran had hearing loss 
and wore a hearing aid.

Analysis

The file shows that through correspondence, the rating 
decision, the statements of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claims.  Pertinent 
identified medical records have been obtained, and the 
veteran has not identified additional relevant records.  
Under the circumstances of the case, a VA examination is not 
indicated.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

1.  New and material evidence to reopen a claim for
service connection for otitis media with mastoiditis

Service connection may be granted for a disability due to 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

A claim for service connection for otitis media with 
mastoiditis was denied by the Board in a July 1981 decision.  
The July 1981 Board decision is considered final, with the 
exception that the claim may be reopened if new and material 
evidence has been submitted since then.  38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 2001); Evans v. Brown, 9 Vet. App. 
273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

Under the regulation applicable to the present case, "new and 
material evidence" means evidence not previously submitted to 
VA decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
notes that a recent change to the regulation has redefined 
new and material evidence; however, this change is not 
applicable to the veteran's claim as it applies only to 
applications to reopen filed on or after August 29, 2001.  66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.156(a)).

Evidence available at the time of the Board's decision in 
July 1981 showed, in brief, that during the veteran's 1956-
1957 active duty he was seen a few times for ear complaints 
including an apparent left ear infection; later service 
medical records were negative for the problem; the service 
separation examination showed normal ears and no ear 
complaints; and chronic ear problems including otitis media 
with mastoiditis were first shown years after service.  

Evidence submitted since the Board's July 1981 decision 
includes additional VA and private medical records from 1999 
to 2001 which address ailments other than otitis media with 
mastoiditis.  Not only does the evidence fail to mention 
otitis media with mastoiditis, it does not address whether 
such is related to service.  While the additional evidence 
submitted may be new, it is not material since it does not 
bear directly and substantially upon the specific matter 
under consideration, and by itself or in connection with 
earlier evidence is not so significant that it must be 
considered to fairly decide the merits of the claim.  The 
veteran has again asserted that he has an ear problem related 
to service, but his assertion is redundant and not new 
evidence.

The Board concludes that new and material evidence has not 
been submitted since its July 1981 decision.  Thus the claim 
for service connection for otitis media with mastoiditis has 
not been reopened, and the July 1981 Board decision remains 
final. 

2. Service connection for hearing loss

Service connection may be granted for disability due to 
disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Service connection will be presumed for certain 
chronic diseases, including sensorineural hearing loss, which 
become manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  For the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Review of the veteran's service medical records from his 
November 1956 to October 1957 active duty indicates that 
there were no complaints, findings, or diagnosis of hearing 
loss, and his hearing was normal at the time of his 
separation examination.  There is no evidence of hearing loss 
within the year after service, as required for a presumption 
of service connection.  In fact, there is no evidence of 
hearing loss for many years after service.  VA treatment 
records from 2001 note hearing loss and use of a hearing aid.  
However, there is no competent medical evidence to link 
current hearing loss to service which ended many years ago.  
The Board finds that a VA examination with opinion is not 
warranted in this case, as there is no competent medical 
evidence which would indicate that current hearing impairment 
suffered by the veteran is the result of any event, injury, 
or disease occurring in service.  There are no proven 
predicate facts upon which a doctor could make a competent 
medical opinion on any relationship between current hearing 
loss and service.  See new 38 C.F.R. § 3.159(c)(4).  As a 
layman, the veteran has no competence to give a medical 
opinion on the etiology of his hearing loss.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

The weight of the credible evidence demonstrates that current 
hearing loss began many years after the veteran's active duty 
and was not caused by any incident of service.  The condition 
was not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection for hearing loss, the benefit of the doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).










ORDER

The application to reopen a claim for service connection for 
otitis media with mastoiditis is denied.

Service connection for hearing loss is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

